Case 1:18-cv-05213-WHP Document 70 Filed 01/18/19 Page 1 of 1

 

U. S. DEPARTMENT OF HOU$|NG AND URBAN DEVELOPMENT
wAsHlNG‘roN, o.c. 20410-0001

THE si-:cRE'rARY
December 14, 2018

Mr. Stanley Brezenoff

|nterlm Cha|r and Chlef Executive Offlcer
New York City Housing Authority

250 Broadway

New York, New York 10007-2516

Dear Mr. Brezenoff,

Please be advised that if an arrangement acceptable to the United States Department of Housing and
Urban Deve|opment regarding the future of the New York City Housing Authority (NYCHA) is not
reached on or before .lanuary 31, 2019, l intend to declare a substantial default with respect to NYCHA
and exercise appropriate remedies from the wide range available under the United States Houslng Act
of 1937, as amended, and other legal authorities.

Sincerely,

Benjamin S. Carson, Sr., M.D.
Secretary

cc: Hon. Andrew M. Cuomo, Governor, State of New York
Hon. Bi|l de Blasio, Mayor, City of New York
Hon. Geoffrey Berman, U.S. Attorney for the Southern District of New York

